COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00636-CR


Robert Espinosa, Jr.                      §    From the 432nd District Court

                                          §    of Tarrant County (1234023D)

v.                                        §    February 20, 2014

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that Espinosa entered a plea of “Not True” to the “Habitual Paragraph.” It is

ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM